                                                                                        5/28/2019
                                                                                         5/29/2019
                             UNITED STATES DISTRICT COURT
                           TUE WESTERN DISTRICT OF VIRGINIA                            s/ J. Vasquez
                                HARRISONBURG DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )   Court No. 5:19-cv-00042
                                                  )
 EIGHT FIREARMS                                   )
                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Now comes the plaintiff, United States of America, by and through its attorney, Krista

Consiglio frith, Assistant United States Attorney, and brings this Complaint and alleges as follows

in accordance with Supplemental Rule G(2) of the federal Rules of Civil Procedure:

                                    NATURE Of THE ACTION

       1. This is a civil action in rem brought to forfeit and condemn certain personal property

assets to the use and benefit of the United States, pursuant to 1$ U.S.C.   § 924(d), for violations
of 1$ U.S.C.   §   922(g)(1) and (3).

                                    THE DEFENDANTS IN REM

       2. The defendant property consists of the following property:

            CATS #                                    Item Description
 (1)    19-ATf-005$97          HS Products tIM METAL) XDS Pistol CAL:45 $N:S4134752
 (2)    19-ATE -006121         Remington Arms Company, E’C. 770 Rifle CAL:243
                               $N:71551 122
 (3)    19-ATF-006197          Remington Arms Company, [NC. 270 Shotgun CAL:12
                               SN:RS63 $29C
 (4)    19-ATF-00619$          Remington Arms Company, [NC. 700 Rifle CAL:6 SN:G6753$03
 (5)    19-ATF-006202          Mossberg 320 Rifle CAL:22 SN:587921
 (6)    19-ATF-006212          Savage 340 Rifle CAL:30-30 SN: None
 (7)    19-ATF-006219          Hipoint 995 Rifle CAL:9 SN:F 16090
 (8)    19-ATF-006221          Savage 947E Shotgun CAL:12 SN:P154644




                                                 1

  Case 5:19-cv-00042-EKD Document 1 Filed 05/28/19 Page 1 of 4 Pageid#: 1
The defendant property was seized from Merle Brook Stephens on December 7, 2018, at the

following location: 2189 Alum Springs Road, Basye, Virginia, and is presently in the custody of

the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) at the Winchester Satellite

Office.

                                       JURISDICTION AND VENUE

          3. This Court has jurisdiction over an action commenced by the United States under

28 U.S.C.      §   1345 and over an action for forfeiture under 2$ U.S.C.      §   1355(a).

          4. This court has in rem jurisdiction over the defendant property under 2$ U.S.C.

§   1355(b).

          5. Venue is proper in this district pursuant to 2$ U.S.C.       §   1355(b)(1) because the acts

giving rise to this forfeiture occurred in this district and pursuant to 28 U.S.C.            §   1395 and

because the property is located in this district.

          6. Upon the filing of this Complaint, the plaintiff requests that the Clerk of Court issue a

Warrant of Arrest in rem pursuant to Supplemental Rule G(3)(b)(i), which the plaintiff will

execute upon the property pursuant to 2$ U.S.C.           §   1355(d) and Supplemental Rule G(3)(c).

                                        BASIS FOR FORFEITURE

          7. The defendant property is subject to forfeiture pursuant to 18 U.S.C.                §   924(d) as

property that is involved or used in the commission of a violation of 18 U.S.C.               §       922(g).

                                                   FACTS

          8. The facts supporting this Complaint are stated in the attached Declaration of Special

Agent Christian Bockmann, ATF, and are incorporated by reference herein.

          WHEREFORE, the United States of America respectfully requests that the Clerk



                                                      2

    Case 5:19-cv-00042-EKD Document 1 Filed 05/28/19 Page 2 of 4 Pageid#: 2
of Court issue a Warrant of Arrest in rem pursuant to Supplemental Rule G(3)(b); that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed; that

judgment be entered declaring the defendant property to be condemned and forfeited to the

United States of America for disposition according to law; and that the United States of America

be granted such other and further relief as this Court may deem just and proper, together with the

costs and disbursements of this action.


                                                            THOMAS I. CULLEN
                                                            United States Attorney

                                                            s/Krista Consiglio Frith
                                                            Assistant United States Attorney
                                                            VSB89O$$
                                                            United States Attorneys Office
                                                            P.O. Box 1709
                                                            Roanoke, VA 24008
                                                            TEL (540) 857-2250
                                                            FAX (540) 857-2614
                                                            Krista.ftithusdoj .gov




                                                3

  Case 5:19-cv-00042-EKD Document 1 Filed 05/28/19 Page 3 of 4 Pageid#: 3
                                          VERIFICATION

       I am a Special Agent of the Bureau of Alcohol, Tobacco, firearms and Explosives, and

one of the agents assigned the responsibility for the above-captioned matter. I have read the

contents of the foregoing Complaint for Forfeiture, and the statements contained therein are true

to the best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct.


       Executed on this 24th day of May, 2019.



                                              Christian Bockmann
                                              Special Agent, ATF




                                                 4

  Case 5:19-cv-00042-EKD Document 1 Filed 05/28/19 Page 4 of 4 Pageid#: 4
                                                                           5:19-cv-00042


                   AFFIDAVIT IN SUPPORT OF FORFEITURE IN REM

        I, Christian P. Bockmann, a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”), being duly sworn, state as follows:


                              BACKGROUND AND EXPERIENCE

         1.      I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”) and have been so employed since 2009. I am currently assigned to the

ATF Martinsburg Field Office, Washington Field Division. Prior to becoming an ATF agent, I

was a United Stated Capitol Police Officer in Washington, DC for approximately seven years.

In my capacity as a law enforcement officer, I have investigated individuals for the illegal

possession and use of firearms, illegal possession and distribution of controlled substances, and

for committing violent crimes. Many of these investigations led to the arrest and conviction of

individuals for violations of both state and federal firearms and drug trafficking laws.

         2.     This affidavit is based on my personal knowledge, information conveyed to me

by other law enforcement officers, and my review of evidence, documents, and records obtained

during the course of the investigation. This affidavit only contains the information necessary to

establish probable cause. As such, this affidavit does not include each and every fact known by

me or known by the government.

         3.     As set forth in detail below, the Subject Property is forfeitable under 1$ U.S.C.

§   924(d) because they were in possession of Merle Stephens, in violation of 18 U.S.C.

§   922(g)(3) and 18 U.S.C.   §   922(g)(l).

                                        THE INVESTIGATION

         4.      On December 7, 2018, ATF and local law enforcement executed multiple federal

arrest and search warrants in Shenandoah County, Virginia in relation to a large federal drug




 Case 5:19-cv-00042-EKD Document 1-1 Filed 05/28/19 Page 1 of 7 Pageid#: 5
conspiracy investigation. After the arrest of one of the co-conspirators shortly after the

execution of the search warrant, he/she gave information about Merle STEPHENS who was

wanted on a state arrest warrant, and who was selling large quantities of methamphetamine. The

co-conspirator stated that STEPHENS had a large number of firearms in a white van that he/she

saw one week prior, and that he/she was present when STEPHENS traded methamphetamine in

exchange for several of the firearms that were in the white van. The co-conspirator continued

that STEPHENS was collecting large quantity of firearms as an investment so if STEPHENS

was arrested or needed money he could sell the firearms. The Co-conspirator stated that he/she

saw the van one week prior at 2189 Alum Springs Road, Basye, Virginia, which is where

STEPHENS was residing. The Co-conspirator stated that he/she knows that STEPHENS was

residing at the residence because he/she stayed overnight at his residence with him on several

occasions, he/she used to come over to that residence to hang out with STEPHENS, as well as

purchase methamphetamine from STEPHENS there, and STEPHENS also had his clothes and

tools there.

        5.     STEPHENS was arrested later that same day on a state arrest warrant. During

STEPHENS’ search incident to arrest, law enforcement found a quantity of methamphetamine

and other illegal narcotics, a large quantity of US currency, and a handgun. Law enforcement

later located a white Chrysler minivan at 2189 Alum Springs Road, Basye, Virginia, which is

where the Co-conspirator stated STEPHENS was living at the time. A large number of firearms

could be clearly seen inside the van, through the side window. Law Enforcement located the

owner of the van, Ms. Jenifer Sloat, who gave verbal and written consent for law enforcement

to search the van. Upon searching the van, law enforcement located the defendant property:

REMINGTON ARMS COMPANY, INC., TYPE: RIFLE, MODEL: 770, CAL: 243, SN:




Case 5:19-cv-00042-EKD Document 1-1 Filed 05/28/19 Page 2 of 7 Pageid#: 6
71551122, REMINGTON ARMS COMPANY, INC., TYPE: RIFLE, MODEL: 770, CAL:

243, SN: 71551122, SAVAGE, TYPE: SHOTGUN, MODEL: 948, CAL: 12, SN: NONE

MOSSBERG, TYPE: RIFLE, MODEL: 320, CAL: 22, SN: 587921, REMINGTON ARMS

COMPANY, INC., TYPE: SHOTGUN, MODEL: 870, CAL: 12, SN: RS63$29C

REMINGTON ARMS COMPANY, INC., TYPE: RIFLE, MODEL: 580, CAL: 22, SN:

1123570, UNKNOWN MANUFACTURER, TYPE: SHOTGUN, MODEL: UNKNOWN

TYPE, CAL: ZZ, SN: NONE, UNKNOWN MANUFACTURER, TYPE: SHOTGUN,

MODEL: UNKNOWN TYPE, CAL: ZZ, SN: NONE, MOSSBERG, TYPE: SHOTGUN,

MODEL: 500, CAL: 12, SN: P559983, NEW ENGLAND FIREARMS, TYPE: SHOTGUN,

MODEL: PARDNER, CAL: 410, SN: NN32$597, SAVAGE, TYPE: RIFLE, MODEL: $7A,

CAL: 22, SN: NONE, HARRINGTON AND RICHARDSON, TYPE: RECEIVER/FRAME,

MODEL: UNKNOWN TYPE, CAL: ZZ, SN: L6137$, SAVAGE, TYPE: RIFLE, MODEL:

340, CAL: 30-30, SN: NONE, MARLIN FIREARMS CO., TYPE: RIFLE, MODEL: 39D,

CAL: 22, SN: NONE, SAVAGE, TYPE: SHOTGUN, MODEL: UNKNOWN TYPE, CAL:

ZZ, SN: NONE, SAVAGE, TYPE: SHOTGUN, MODEL: STEVENS 79, CAL: 410, SN:

D277315, HIPO1NT, TYPE: RIFLE, MODEL: 995, CAL: 9, SN: F16090, UNKNOWN

MANUFACTURER, TYPE: SHOTGUN, MODEL: UNKNOWN TYPE, CAL: ZZ, SN:

NONE, UNKNOWN, MANUFACTURER, TYPE: SHOTGUN, MODEL: UNKNOWN

TYPE, CAL: ZZ, SN: 906419. Sloat stated that none of the firearms were hers, she left the

vehicle at STEPHENS’s residence to get fixed at the end of Summer 2018, the vehicle did not

have firearms in it when she left the vehicle, and she has not been back to the vehicle since

leaving at 2189 Alum Springs Road. STEPHENS, in a post arrest Mirandized interview, denied




Case 5:19-cv-00042-EKD Document 1-1 Filed 05/28/19 Page 3 of 7 Pageid#: 7
that he had firearms in a van, but later admitted that some of his fingerprints might be on the

firearms because of him shooting them, and that he also might have tools in the van as well.

       6.      following the federal arrest of Katie HARLOW, and during the federal search

warrant at Katie HARLOW’s residence on December 7, 2018, Investigators saw HARLOW’s

Chrysler Town and County Minivan drive by the location of the search warrant of HARLOW’s

residence. Officers followed the vehicle and executed a lawful traffic stop. The driver of the

vehicle was Christopher Allen MILLER, who was arrested for driving while suspended or

revoked. During a search incident to arrest, Officers found a small bag containing suspected

crystal methamphetamine. MILLER is currently charged in Shenandoah General District Court

with Possession of a controlled substance, with his next court date on June 21, 2019.

       7.      During a federal proffer interview, Katie HARLOW admitted that she would

supply methamphetamine to MILLER for his personal use, and knew that MILLER was selling

methamphetamine. HARLOW stated that she used methamphetamine with both MILLER and

STEPHENS on more than one occasion. HARLOW stated that MILLER was purchasing

methamphetamine several times a week from either her, or Merle STEPHENS. HARLOW

explained that MILLER used to hang around STEPHENS, and do whatever STEPHENS asked

of him. During a legal search of HARLOW’s cell phone, the affiant found conversations

between HARLOW and MILLER that are consistent with narcotic transactions; i.e. MILLER

purchasing different quantities of methamphetamine from HARLOW.

       8.      Firearm traces were conducted on: REMINGTON ARMS COMPANY, INC.,

TYPE: RIFLE, MODEL: 770, CAL: 243, SN: 71551122, REMINGTON ARMS COMPANY,

INC., TYPE: RIFLE, MODEL: 770, CAL: 243, SN: 71551122, SAVAGE, TYPE: SHOTGUN,

MODEL: 94$. CAL: 12, SN: NONE MOSSBERG, TYPE: RIFLE, MODEL: 320, CAL: 22,




Case 5:19-cv-00042-EKD Document 1-1 Filed 05/28/19 Page 4 of 7 Pageid#: 8
SN: 587921, REMINGTON ARMS COMPANY, INC., TYPE: SHOTGUN, MODEL: $70,

CAL: 12, SN: RS63829C REMINGTON ARMS COMPANY, INC., TYPE: RIFLE, MODEL:

520, CAL: 22, SN: 1123570, UNKNOWN MANUFACTURER, TYPE: SHOTGUN, MODEL:

UNKNOWN TYPE, CAL: ZZ, SN: NONE, UNKNOWN MANUFACTURER, TYPE:

SHOTGUN, MODEL: UNKNOWN TYPE, CAL: ZZ, SN: NONE, MOSSBERG, TYPE:

SHOTGUN, MODEL: 500, CAL: 12, SN: P559983, NEW ENGLAND FIREARMS, TYPE:

SHOTGUN, MODEL: PARDNER, CAL: 410, SN: NN328597, SAVAGE, TYPE: RIFLE,

MODEL: 87A, CAL: 22, SN: NONE, HARRINGTON AND RICHARDSON, TYPE:

RECEIVER/FRAME, MODEL: UNKNOWN TYPE, CAL: ZZ, SN: L6137$, SAVAGE,

TYPE: RIFLE, MODEL: 340, CAL: 30-30, SN: NONE, MARLIN FIREARMS CO., TYPE:

RIFLE, MODEL: 39D, CAL: 22, SN: NONE, SAVAGE, TYPE: SHOTGUN, MODEL:

UNKNOWN TYPE, CAL: ZZ, SN: NONE, SAVAGE, TYPE: SHOTGUN, MODEL:

STEVENS 79, CAL: 410, SN: D277315, HIPOINT, TYPE: RIFLE, MODEL: 995, CAL: 9,

SN: F16090, UNKNOWN MANUFACTURER, TYPE: SHOTGUN, MODEL: UNKNOWN

TYPE, CAL: ZZ, SN: NONE, UNKNOWN, MANUFACTURER, TYPE: SHOTGUN,

MODEL: UNKNOWN TYPE, CAL: ZZ, SN: 906419. Although MILLER claims he is the

owner of all these firearms, the Remington 870 express shotgun was the only firearm to trace

back to MILLER being the original purchaser 2582 days prior.

       9.     When STEPHENS was arrested, the H$ PRODUCTS tIM METAL), TYPE:

PISTOL, MODEL: XDS, CAL: 45, SN: S4134758 was taken from STEPHENS at the time of

his arrest from a book bag that STEPHENS was carrying. In a Mirandized, post-arrest

interview, STEPHENS admitted to purchasing the handgun two weeks prior to his arrest, on

December 07, 201$, for six hundred dollars ($600) from a person named “Sparky”. STEPHENS




Case 5:19-cv-00042-EKD Document 1-1 Filed 05/28/19 Page 5 of 7 Pageid#: 9
 went on to say the reason that he bought the firearm was to protect himself from being robbed.

 When ask if people were robbing STEPHENS for drugs or money STEPHENS replied

 “everything”.

                                          CONCLUSION

         10.     Based upon your affiant’s knowledge of the investigation, the circumstances

 surrounding the seizure, and proffers, your affiant believes that MILLER is not the owner of the

 firearms. The firearms were seized from the location that STEPHENS was residing at, not

 MILLER. The vehicle that the firearms were located in also contained STEPHENS’s tools in it.

 STEPHENS admitted to shooting the firearms for target practice and that his fingerprints could

 possibly be on them. A reliable co-conspirator admits to being present when STEPHENS

 traded methamphetamine in exchange for firearms, and that STEPHENS admitted to the co

 conspirator that he is collecting firearms as a financial investment. The affiant also believes that

 MILLER is an unlawful user of methamphetamine, and addicted to those controlled substances.

 Your affiant believes that he is prohibited from possessing firearms or ammunition. As such,

your affiant submits that MILLER is not the owner of any of the firearms and has no rights to

them. Based on the investigation, if MILLER is in possession of any firearms andlor

 ammunition, he would be in violation 1$ U.S.C.     § 922(g)(3) and the subject firearms and
 ammunition are subject to forfeiture pursuant to 1$ U.S.C.   §   924(d).



I declare under penalty of perjury that the foregoing is true and correct.

Executed on this      day of May 2019.




 Case 5:19-cv-00042-EKD Document 1-1 Filed 05/28/19 Page 6 of 7 Pageid#: 10
                                      Christian ockmann
                                      Special Agent
                                      Bureau of Alcohol, Tobacco, Firearms and
                                      Explosives




Case 5:19-cv-00042-EKD Document 1-1 Filed 05/28/19 Page 7 of 7 Pageid#: 11
-6 5HY                                                       CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States                                                                                             Eight Firearms


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Shenandoah County, VA
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
Krista Consiglio Frith
310 1st St. SW,
Roanoke, VA 24011

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH         u         u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID          u         u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         18 U.S.C 924(d)
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Forfeiture of Firearms
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(  Dillon                                                                                     '2&.(7180%(5 5:18CR00038
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
05/28/2019                                                            s/Krista Frith
FOR OFFICE USE ONLY

    5(&(,37         Case 5:19-cv-00042-EKD
                           $02817            Document
                                              $33/<,1*,)3 1-2
                                                             No Filed 05/28/19   Page 1 of 1 0$*-8'*(
                                                                          -8'*( Dillon        Pageid#: 12
                              No fee required
                                                                                               5:19-cv-00042
